Citation Nr: 0506311	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-13 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the left knee status post 
meniscus tear.

2.  Entitlement to an initial evaluation in excess of 10 
percent for instability of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the right knee status post 
meniscus tear.

4.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to 
December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for chondromalacia of the left knee, chondromalacia of the 
right knee, and GERD, all of which were assigned 
noncompensable evaluations.  The veteran subsequently 
perfected his appeal.

The RO, in the August 2002 rating decision, also denied 
service connection for upper back disability and arthritis of 
the hands and knees.  In May 2003, the veteran expressed 
disagreement with such denials, however he did not perfect an 
appeal with regard to these matters, therefore they are not 
currently in appellate status.  See 38 C.F.R. § 20.200 (2004) 
(An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely filed substantive appeal.).  

In a July 2004 rating decision, the RO increased the 
veteran's evaluation for service-connected chondromalacia of 
both the right and left knee to 10 percent, and assigned a 
separate 10 percent evaluation for left knee instability.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran's right knee disability is manifested by 
evidence of pain on motion and crepitus; there is no evidence 
of swelling, effusion, or instability.  Right knee range of 
motion was from zero to 134 degrees.  

3.  The veteran's left knee disability is manifested by 
evidence of swelling, mild effusion, crepitus, and pain on 
motion.  Left knee range of motion was from zero to 130 
degrees.  

4.  There is evidence of no more than slight instability of 
the left knee.

5.  The service-connected GERD is currently manifested by 
objective evidence of gastroesophageal reflux and duodenitis, 
with complaints of pyrosis, but no showing of dysphagia, 
regurgitation, substernal or arm or shoulder pain.  

6.  The veteran has not submitted evidence tending to show 
that his service-connected left knee disability, right knee 
disability, and GERD require frequent hospitalization, are 
unusual, or cause marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee, status-post meniscus 
tear, have not been met.  38 C.F.R. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5259 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee, status-post meniscus 
tear, have not been met.  38 C.F.R. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5259 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for instability of the left knee have not been met.  
38 C.F.R. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004).
4.  The criteria for a compensable evaluation for GERD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.120, 4.114, Diagnostic Code 7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran 1) of the 
evidence necessary to substantiate his claim; 2) of the 
information and evidence that he is responsible for 
providing; 3) of the evidence that VA will attempt to obtain; 
and 4) request that the veteran provide any evidence in his 
possession that pertains to his claim.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA Office of the General Counsel held that, if, in 
response to a notice of decision on a claim for which VA has 
already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a SOC if 
the disagreement is not resolved, but section 5103(a) does 
not require VA to provide a notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGCPREC 8-2003 (December 22, 2003).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  The VA had already 
notified the veteran, in a December 2001 VCAA letter, of the 
information and evidence necessary to substantiate his 
original service connection claims.  The veteran raised the 
issue of increased evaluations in a September 2002 notice of 
disagreement submitted in response to the August 2002 rating 
decision that granted service connection for the claimed 
disabilities.  By virtue of the April 2003 statement of the 
case (SOC), the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his increased rating claims, and the RO, in its June 2003 
SOC, set forth the law and regulations pertinent to increased 
rating claims.  Accordingly, the Board finds that the 
requirements of VCAA have been satisfied.  

Furthermore, upon review, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims folder, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.

Factual Background

During service, the veteran had multiple complaints of 
bilateral knee pain.  In July 2001, the veteran underwent 
arthroscopic surgery of the left knee; post-operative 
diagnosis was left knee intra-articular loose body within the 
medial compartment, probable old tear of the medial meniscus.  
Mild chondromalacia (grade 1 to 2) of the left medial femoral 
condyle was found.  In August 2001, the veteran underwent 
arthroscopic surgery of the right knee; post-operative 
diagnosis was right knee intra-articular loose body and grade 
2 chondromalacia of the medial patellar facet.  

In January 2002, the veteran presented himself for a VA 
general medical examination.  The veteran complained of 
gastric reflux, which he experienced especially at night.  He 
stated that he took Tums to relieve his symptoms.  The 
veteran denied having any dysphagia, other epigastric pain, 
melena, hematemesis, weight loss, or weight gain.  His health 
was normal and he was not anemic.  An associated February 
2002 barium study of the upper gastrointestinal tract 
revealed gastric reflux and duodenitis.  

In October 2003, the veteran presented himself for an 
orthopedic VA examination.  The veteran reported having 
continued bilateral knee pain; he described it as a 
throbbing-type pain.  He also reported having weakness and 
stiffness in his knees.  He denied any swelling but reported 
a swelling sensation.  He stated that he had experienced some 
instability or giving away of the left knee.  He also related 
his fatigue and lack of endurance to his service-connected 
knee disabilities.  The veteran reported having left knee 
flare-ups once or twice a month and described the pain as a 
10, based on a scale of 1 to 10.  He experienced right knee 
pain one to two times per week and stated that the pain was 
between 8 and 9.  The veteran indicated that prolonged 
standing or sitting, driving, as well as any lifting or 
carrying, caused flare-ups.  The veteran indicated that he 
had trouble lifting and carrying things while at work.  
Resting and elevating the knees alleviated the pain.  The 
veteran reported wearing a soft neoprene-type brace on his 
left knee.  

The veteran denied any episodes of dislocation or recurrent 
subluxation.  On examination, the veteran's posture was erect 
and his gait was steady.  The examiner noted that the veteran 
had to use the armrest while rising from the chair.  

Examination of the right knee revealed some bony prominence 
of the tibial plateau.  There was no swelling, effusion, 
redness or warmth.  There was pain and crepitus with movement 
of the patella, and the patella tracked laterally.  There was 
evidence of lateral and medial stability.  Anterior and 
posterior drawer signs, as well as McMurray's sign were 
negative.  Right knee range of motion was from zero to 130 
degrees.  There was pain with range of motion and stability 
testing.  Motor strength was 5/5.  With repetitive motion, 
there was increased pain and decreased strength.  There was a 
loud popping sound coming from the knees when the veteran 
performed the squatting maneuver.

Examination of the left knee revealed no bone or joint 
deformity.  There was 2+ swelling with mild effusion.  There 
was no redness or warmth.  The patella track poorly and 
laterally.  There was crepitus and pain with movement of the 
patella.  Lateral stability was present.  There was mild 
medial instability.  Anterior and posterior drawer signs, as 
well as McMurray's sign, were negative.  Left knee range of 
motion was from zero to 130 degrees.  There was pain with 
range of motion and stability testing of the knee.  Motor 
strength testing was 5/5.  With repetitive motion, there was 
increased pain and decreased strength.

Bilateral knee x-rays were taken in the same month.  X-rays 
of the left knee were normal, and x-rays of the right knee 
showed slight narrowing of the patellofemoral joint space.  

Also during the October 2003 VA examination, the veteran 
reported taking Aciphex twice daily for his GERD.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluations assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Left Knee Disability

In this case, the veteran's service-connected chondromalacia 
of the left knee, status-post meniscus tear is currently 
rated as 10 percent disabling under the provisions of 
Diagnostic Code 5259.  A 10 percent evaluation is warranted 
for removal of the semilunar cartilage, symptomatic.  38 
C.F.R. § 4.71a, Diagnostic Code 5259 (2004).  The 10 percent 
evaluation is the only evaluation allowable under Diagnostic 
Code 5259, therefore an increased evaluation pursuant to such 
code is not available.  

There is no current evidence of ankylosis of the left knee 
and as such, any application of Diagnostic Code 5256 would be 
inappropriate.  

Under Diagnostic Code 5258, a 20 percent rating may be 
assigned for dislocations and frequent episodes of locking, 
pain or effusion into the joint after semi lunar cartilage 
removal.  38 C.F.R. § 4.71a (2004).  In this case, however, 
the October 2003 VA examination revealed only mild effusion 
and occasional locking of the left knee.  The veteran, 
himself, denied any episodes of dislocation.  As such, there 
is no competent medical evidence supporting assignment of a 
higher evaluation under Diagnostic Code 5258.

A knee disability may also be rated under Diagnostic Codes 
5260 and 5261, limitation of flexion and extension of the 
knee joint.  Under Diagnostic Code 5260, limitation of 
flexion of the knee to 60 degrees warrants a noncompensable 
evaluation, limitation of flexion to 45 degrees will result 
in the assignment of a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation and 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Full range of knee motion is 
from 0 to 140 degrees.  See 38 C.F.R. § 4.71a Plate II 
(2004).  

On review of the evidence of record, the veteran's left knee 
range of motion was from zero to 130 degrees, accordingly, a 
higher evaluation under Diagnostic Codes 5260 or 5261 is not 
warranted.  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims has held that a higher rating can 
be based on "greater limitation of motion due to pain on 
use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).  

The Board notes that application of Diagnostic Code 5259 
already includes consideration of sections 4.40 and 4.45 
because removal of the semilunar cartilage may result in 
complications producing loss of motion.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).  As such, additional compensation based on 
painful motion of the left knee is not warranted.  

The veteran is in receipt of a separate 10 percent evaluation 
for left knee instability under Diagnostic Code 5257, 
impairment of the knee, recurrent subluxation and lateral 
instability, effective October 2003.  A 10 percent evaluation 
under Diagnostic Code 5257 contemplates a slight level of 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation requires a moderate level of recurrent subluxation 
or lateral instability.  A 30 percent evaluation requires a 
severe level of disability.  38 C.F.R. Part 4, Diagnostic 
Code 5257 (2004).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.

The Board finds that a separate evaluation for instability of 
the left knee in excess of 10 percent has not been met under 
Diagnostic Code 5257.  During the October 2003 VA 
examination, there was 2+ swelling with mild effusion.  
Anterior and posterior drawer signs were negative, as well as 
McMurray's sign.  The veteran reported wearing a soft 
neoprene brace on his left knee only on occasion.  There was 
mild medial instability but lateral stability was present.  
The veteran, himself, denied any recurrent subluxation.  The 
Board concludes that these medical findings do not more 
nearly approximate a moderate left knee impairment manifested 
by recurrent subluxation or instability.  As such, a separate 
evaluation in excess of 10 percent for service-connected left 
knee disability under Diagnostic Code 5257 is not warranted.


Right Knee Disability

The veteran's service-connected chondromalacia of the right 
knee status-post meniscus tear is rated as 10 percent 
disabling under the provisions of Diagnostic Code 5259.  As 
noted above, a 10 percent evaluation is the only evaluation 
allowable under Diagnostic Code 5259, therefore a higher 
evaluation under such code is not available.  38 C.F.R. 
§ 4.71a (2004).  

There is no evidence that the right knee is ankylosed or 
dislocated, and no evidence of recurrent subluxation and 
instability, therefore Diagnostic Codes 5256 , 5257, and 5258 
are not for application.  Furthermore, the veteran's right 
knee range of motion during the October 2003 VA examination 
was from zero to 134 degrees, therefore, a higher evaluation 
under Diagnostic Codes 5260 and 5261 is not warranted.  

While the veteran complains of pain associated with his right 
knee, the Board does not find that the veteran's right knee 
disability has resulted in functional disability in excess of 
that contemplated in the 10 percent evaluation already 
assigned pursuant to Diagnostic Code 5259.  


Increased rating claim for GERD

In his September 2002 statement, the veteran asserted that he 
is entitled to an increased evaluation for GERD because his 
symptoms are more frequent.  

The veteran's service-connected GERD is assigned a 
noncompensable evaluation under Diagnostic Code 7346.  The 
veteran's GERD is rated as analogous to a hiatal hernia.  See 
38 C.F.R. § 4.20 (2004).  

Diagnostic Code 7346 (2004), pertaining to hiatal hernia, 
provides that an evaluation of 60 percent is warranted for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  An 
evaluation of 30 percent is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  An 
evaluation of 10 percent is warranted for a hiatal hernia 
with two or more of the symptoms for the 30 percent 
evaluation of less severity.  See 38 C.F.R. § 4.114 (2004).  

Considering all evidence of record, the veteran's service 
connected GERD is manifested by objective evidence of 
gastroesophageal reflux and duodenitis.  Based upon these 
findings, the Board finds that there is no basis for a 10 
percent evaluation because the evidence does not demonstrate 
two of the following symptoms:  persistently recurrent 
epigastric distress, with dysphagia and regurgitation, 
accompanied by substernal or arm or shoulder pain.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2004).  Since the 
preponderance of the evidence is against the claim, the 
reasonable doubt rule does not apply.  38 C.F.R. § 3.102 
(2004).

Finally, to accord justice in exceptional cases where 
evaluations provided by the Ratings Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b) (2004).  In this case, the Board finds 
that the regular schedular standards applied in this case 
adequately describe and provide for the veteran's service-
connected bilateral knee disabilities and GERD.  There is no 
objective evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the 
disabilities that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia of the left knee, status-post meniscus 
tear, is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for left knee instability is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia of the right knee, status-post meniscus 
tear, is denied.  

Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD) is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


